DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed July 27, 2021 and September 30, 2021 is acknowledged.  Claims 1-23 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2021 has been entered.

Claim Objections
Claims 2, 3, 5, 6, 9, 10, 11, 12, 18, 21, and 22 are objected to because of the following informalities:  
For claim 2
Claim 3 has the same issue as claim 2.  For claim 3, it is suggested to insert “or vitamins” after “micronutrients” in line 3 of the claim for consistency with the language used in claim 1.
Claim 5 has the same issue as claim 2.  For claim 5, it is suggested to insert “or vitamins” after “micronutrients” in lines 2, 3, and 4 of the claim for consistency with the language used in claim 1.
Claim 6 has the same issue as claim 2.  For claim 6, it is suggested to insert “or vitamins” after “micronutrients” in line 3 of the claim for consistency with the language used in claim 1.
Claim 9 has the same issue as claim 2.  For claim 9, it is suggested to insert “or vitamins” after “micronutrients” in line 2 of the claim for consistency with the language used in claim 1.
Claim 10 has the same issue as claim 2.  For claim 10, it is suggested to insert “or vitamins” after “micronutrients” in line 2 of the claim for consistency with the language used in claim 1.
Claim 11 has the same issue as claim 2.  For claim 11, it is suggested to insert “or vitamins” after “micronutrients” in lines 2 and 3 of the claim for consistency with the language used in claim 1.
Claim 12 
Claim 18 has the same issue as claim 2.  For claim 18, it is suggested to insert “or vitamins” after “micronutrients” in line 1 of the claim for consistency with the language used in claim 1.
For claim 21, it is suggested to insert “or micronutrient” after “vitamin” in lines 6 and 10 of the claim for consistency with the language used throughout claim 21 (see lines 3, 4, and 8 and the recitation of “micronutrient or vitamin”).
For claim 22, it is suggested to insert “solution” after “polymer” and before “;” at line 12 for consistency with the recitation of “polymer solution” at line 10 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 20 teaches providing the microparticles in bulk form to agricultural animals, and this claim depends upon claim 18.  Claim 18 requires the microparticles of claim 1, and the microparticles of claim 1 include a polymer dissolving at a pH of between 1 and 3 (see lines 1-2 of claim 1).  However, the instant specification discloses for agricultural applications, …pH release between 5 and 6 is desirable to achieve release within the rumen (P25, L5-7).  Thus, the instant specification fails to provide support for providing microparticles with a polymer dissolving at a pH of between 1 and 3 (vs. 5 and 6) to agricultural animals as presented in claim 20.  Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “Microparticles comprising a polymer dissolving at a pH of between 1 and 3, the microparticles having co-encapsulated therein both fat soluble micronutrients or vitamins, and water soluble micronutrients or vitamins, or iron particles, and having an outer coating of starch to prevent agglomeration”.  The structure of the presently claimed microparticles is unclear.  More specifically with the recitation of “microparticles comprising a polymer dissolving at a pH of between 1 and 3” at lines 1-2 of claim 1, it is uncertain what is meant by this limitation.  It is unclear how the polymer is correlated to the microparticles, if the polymer itself forms the microparticles, and how the polymer is structurally located in the microparticles.  Also, the recitation of “the microparticles having co-encapsulated therein …” at line 3 of claim 1 is unclear.  It is unclear what is intended by “co-encapsulated”.  It is uncertain what is being co-encapsulated (i.e., 2 or more components are encapsulated together) and which constituent(s) is performing the encapsulation (i.e., the constituent(s) that surrounds the component(s)).  Therefore, the scope of the claim is indefinite. 
Claim 3 recites “the particles are formed by spray drying the polymer, matrix material, and fat soluble and water soluble micronutrients”, and this claim depends upon 
Claim 6 recites “the particles are formed by spray drying then spin disking the fat soluble and water soluble micronutrients in polymer into starch”, and this claim depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 6 refers to the iron particles at line 6 of claim 1 OR the microparticles at lines 1 and 3 of claim 1.  Therefore, the scope of claim 6 is indefinite.
Claim 7 recites “trace elements found in iron micronutrients”.  It is unclear what is intended by the limitation and what exactly is encompassed by the claim.  It is uncertain if the microparticles comprise a combination of iron and trace elements.  Therefore, the scope of the claim is indefinite.
Claim 12 recites “the polymer” at line 2, and this claim depends upon claim 11.  It is uncertain whether the polymer recited in claim 12 refers to the hydrophilic or amphiphilic polymer recited at lines 2-3 or claim 11 OR the polymer dissolving at a pH between 1 and 3 recited at line 4 of claim 11.  Therefore, the scope of claim 12 is indefinite.
Claim 15 recites “the pH-sensitive polymer”, and this claim depends upon claim 1.  However, the recitation of the pH-sensitive polymer in claim 15 lacks antecedent basis as there is no mention of a pH-sensitive polymer anywhere in claim 1.  Therefore, the scope of claim 15 is indefinite.
Claim 17 recites “the particles of claim 1, wherein the pH-sensitive polymer dissolving at the pH of between 1 and 3 is polymethacrylate”, and this claim depends 
Claim 19 recites “the particles” at line 1, and this claim depends upon claim 18.  The recitation of “the particles” in claim 19 lacks antecedent basis as there is no mention of particles in claim 18.  Additionally, claim 18 depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 19 refers to the iron particles at line 6 of claim 1 OR the microparticles at lines 1 and 3 of claim 1.  Therefore, the scope of claim 19 is indefinite.
Claim 20 recites “the particles” at line 1, and this claim depends upon claim 18.  The recitation of “the particles” in claim 20 lacks antecedent basis as there is no mention of particles in claim 18.  Additionally, claim 18 depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 20 refers to the iron particles at line 6 of claim 1 OR the microparticles at lines 1 and 3 of claim 1.  Therefore, the scope of claim 20 is indefinite.
Claim 21 recites “the particles” at line 1, and this claim depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 21 refers to the iron particles at line 6 of claim 1 OR the microparticles at lines 1 and 3 of claim 1.  Therefore, the scope of claim 21 is indefinite.
Claim 21 also recites “forming particles of the iron supplement and fat soluble vitamin by spraying the particles of iron supplement and fat soluble vitamin or micronutrient into starch powder to form a non-agglomerating powder coating on the particles of iron supplement and fat soluble vitamin” at lines 6-10 of the claim.  Since 
Claim 22 recites “A method of co-encapsulating water-soluble vitamins or micronutrients and fat-soluble vitamins or micronutrients in a polymer dissolving at a pH between 1 and 3 to form the particles of claim 1” at lines 1-3, and this claim depends upon claim 1.  It is unclear whether the recitation of “the particles” in claim 22 refers to the iron particles at line 6 of claim 1 OR the microparticles at lines 1 and 3 of claim 1.  Therefore, the scope of claim 22 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 17, 18, 19, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaklenec et al. US 20150164816 (hereinafter “Jaklenec”).
With respect to claim 1, Jaklenec 
Regarding the limitation of comprising a polymer dissolving at a pH of between 1 and 3 as recited in claim 1, Jaklenec teaches the pH-sensitive polymers in the formulation release at a pH of 1-3 (paragraphs [0013], [0094], and [0098])
Regarding the limitation the microparticles having co-encapsulated therein both fat soluble micronutrients or vitamins and water soluble micronutrients or vitamins, or iron particles as recited in claim 1, Jaklenec teaches micronutrients and vitamins, such as essential micronutrients including vitamins A, B1, B2, B3, B6, B7, B9, B12, C, D, and E; molybdenum, chromium, selenium, iodine, copper, manganese, zinc, and iron (fat or water soluble), are encapsulated within the pH-sensitive polymer (paragraphs [0011]-[0013], [0048]-[0074], [0082], and [0114]).
Regarding the limitation of having an outer coating of starch to prevent agglomeration as recited in claim 1, Jaklenec teaches the formulation is packaged within a coating material and starch is used to facilitate coating (paragraphs [0013], [0014], [0104], [0105], and [0112]).  Additionally, the formulations can be used in a variety of foods, such as starch (paragraph [0119]).

With respect to claim 2, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of formed by emulsion of the fat soluble micronutrients in an organic solvent and emulsion of the water soluble micronutrients in an aqueous solvent as recited in claim 2, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 2 includes process limitations for preparing the microparticles.  It is unclear how forming step as recited in claim 2 imparts In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches preparing emulsions of micronutrients in organic solvent or aqueous solvent as well as the microparticles can be prepared using techniques known in the art such as emulsion-based techniques (paragraphs [0106]-[0109] and [0141]-[0170]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 2 is unpatentable even though the microparticles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 3, Jaklenec 
Regarding the limitation of the particles are formed by spray drying the polymer, matrix material, and fat soluble and water soluble micronutrients as recited in claim 3, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 3 includes process limitations for preparing the microparticles.  It is unclear how the forming step as recited in claim 3 imparts distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the micronutrients and vitamins may be dispersed in the pH sensitive polymer as well as the matrix and microparticles can be prepared using techniques known in the art such as spray drying (paragraphs [0013], [0042], [0094], [0101], and [0106]-[0109]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 3 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 4, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of comprising iron micronutrients as recited in claim 4, Jaklenec teaches the microparticles comprise iron micronutrients (paragraphs [0050] and [0064]).
Regarding the limitation encapsulated in a polymer dissolving at a pH between 1 and 3 as recited in claim 4, Jaklenec teaches the pH-sensitive polymers that encapsulate the micronutrients release at a pH of 1-3 (paragraphs [0013], [0094], and [0098]).
Regarding the limitation of the polymer forms a barrier preventing oxidation of the iron as recited in claim 4, Jaklenec teaches the polymer serves to stabilize the materials in the core by preventing oxidation of air-sensitive materials (paragraph [0096]).

With respect to claim 5, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the fat soluble and water soluble micronutrients are mixed with hyaluronic acid prior to encapsulation to mix the hyaluronic acid with the fat soluble and water soluble micronutrients or at the time of encapsulation to form a coating of hyaluronic acid on the micronutrients as recited in claim 5, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 5 includes In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the micronutrients and vitamins may be dispersed in the matrix, such as hyaluronic acid, and microparticles can be prepared using techniques known in the art such as encapsulation techniques (paragraphs [0014], [0045], [0046], [0092], [0101], and [0106]-[0109]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 5 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 6, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the particles are formed by spray drying then spin disking the fat soluble and water soluble micronutrients in polymer into starch as recited in claim 6, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 6 includes process limitations for preparing the microparticles.  It is unclear how the spray drying and spin disking steps as recited in claim 6 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, such as but not limited to spray drying and encapsulation techniques (paragraphs [0106]-[0109]).  Additionally, Jaklenec teaches the formulation is packaged within a coating Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 6 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 7, Jaklenec is relied upon for the teachings of claim 4 which have been addressed above.
Regarding the limitation of comprising trace elements found in iron micronutrients as recited in claim 7, Jaklenec teaches micronutrients include the essential micronutrients and trace elements molybdenum, chromium, selenium, iodine, copper, manganese, zinc, and iron (paragraphs [0011]-[0013], [0048]-[0050], [0065]-[0074], [0082], and [0114]).

With respect to claim 9, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the fat soluble micronutrients are one or more vitamins selected from the group consisting of vitamin A, vitamin E, and vitamin D as recited in claim 9, Jaklenec teaches the microparticles comprise micronutrients and vitamins, such as essential micronutrients including vitamins A, D, and E (paragraphs [0011]-[0013], [0048]-[0051], [0062], [0063], [0082], and [0114]).


With respect to claim 10, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the water soluble micronutrients are selected from the group consisting of vitamin C, B3, B7, B9, and B12, and trace elements as recited in claim 10, Jaklenec teaches the microparticles comprise micronutrients and vitamins, such as trace minerals and vitamins including vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and zinc (paragraphs [0011]-[0013], [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], and [0114]).

With respect to claim 11, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the water soluble micronutrients are encapsulated in a first matrix formed by a hydrophilic or amphiphilic polymer, then mixed with the fat soluble micronutrients and further coated or encapsulated by a second matrix formed by polymer dissolving at a pH between 1 and 3 as recited in claim 11, it is noted that independent claim 1 relates to microparticles (product) and dependent claim 11 includes process limitations for preparing the microparticles.  It is unclear how the encapsulating and mixing steps as recited in claim 11 impart distinctive structural characteristics to the final microparticle product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the different combinations of ingredients can be dispersed in different matrices to optimize stability as well as the matrix, which is made of hyaluronic acid or gelatin, comprising the micronutrients and vitamins is coated or encapsulated with a pH sensitive polymer that dissolves at a pH of between 1 and 3 (paragraphs [0013]-[0015], [0083], [0090] and [0094]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 11 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the steps recited in the claim do not appear to produce a materially different product from the prior art.

With respect to claim 12, Jaklenec is relied upon for the teachings of claim 11 which have been addressed above.
Regarding the limitation of the fat soluble and water soluble micronutrients are encapsulated in the polymer using spray drying then spin disc atomization into a starch powder to form a coating to prevent agglomeration and deformation of the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
As discussed above, Jaklenec teaches the claimed microparticles.  Jaklenec also teaches the microparticles can be prepared using techniques known in the art, such as but not limited to spray drying and encapsulation techniques (paragraphs [0106]-[0109]).  Additionally, Jaklenec teaches the formulation is packaged within a coating material and starch is used to facilitate coating (paragraphs [0013], [0014], [0104], [0105], and [0112]).  Since the microparticles taught by Jaklenec are the same as the presently claimed microparticles, as set forth above, claim 12 is unpatentable even though the particles of Jaklenec was made by a slightly different process.  Further, the 

With respect to claim 13, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles are stable for one hour at 100⁰C or at 75% humidity 40⁰C for at least sixty days as recited in claim 13, Jaklenec teaches the microparticles are stable (e.g., do not degrade and allow leakage of the materials from the core) for one hour under food preparation and cooking conditions (e.g., boiling at 100⁰C) (paragraph [0034], [0095], and [0096]).

With respect to claim 14, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles having a diameter between 1 micron and less than one millimeter as recited in claim 14, Jaklenec teaches the microparticles can have an average diameter from about a few microns to about 200 microns (paragraph [0107]).

With respect to claim 15, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the pH-sensitive polymer dissolves at a pH of from about 1-2 as recited in claim 15, Jaklenec teaches the pH-sensitive polymers in the formulation release at a pH of 1-2 (paragraphs [0013], [0094], and [0098]).

With respect to claim 17, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the pH-sensitive polymer dissolving at the pH of between 1 and 3 is polymethacrylate as recited in claim 17, Jaklenec teaches the pH-sensitive polymers in the formulation that release at a pH of 1-3 include polymethacrylates (paragraphs [0013], [0094], [0097], and [0098]).

With respect to claim 18, Jaklenec teaches providing iron and other micronutrients (paragraphs [0048]-[0074] and [0114]).
Regarding the limitation of providing an effective amount of the microparticles of claim 1 to an individual in need thereof as recited in claim 18, Jaklenec teaches the microparticles may be provided in an effective amount to an individual in need thereof (paragraphs [0045], [0046], and [0112]-[0119]; and P15, claim 16).  Additionally, Jaklenec is relied upon for the teachings of the microparticles of claim 1 which have been addressed above.

With respect to claim 19, Jaklenec is relied upon for the teachings of claim 18 which have been addressed above.
Regarding the limitation of the particles are mixed with food as recited in claim 19, Jaklenec teaches the microparticles can be incorporated into food (paragraphs [0045], [0046], and [0112]-[0119]).

With respect to claim 20, Jaklenec is relied upon for the teachings of claim 18 which have been addressed above.
Regarding the limitation of the particles are provided in bulk form to agricultural animals as recited in claim 20, Jaklenec teaches the microparticles may be used for agricultural purposes and provided in bulk form to agricultural animals (paragraphs [0045], [0046], and [0112]-[0120]; and P15, claims 16 and 18).

With respect to claim 21, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of providing particles of water soluble iron supplement mixed with acid and one or more fat soluble micronutrient or vitamin as recited in claim 21, Jaklenec teaches providing particles of vitamins and micronutrients, including vitamins A, E, and D and water soluble forms of iron, dispersed in a hyaluronic acid stabilizing matrix (paragraphs [0013], [0014], [0045], [0046], [0049], [0050], [0064], [0082], [0083], [0101], [0114], and [0164]).
Regarding the limitation of dispersing the iron mixture and micronutrient or vitamin in a polymer dissolving at a pH between 1 and 3 as recited in claim 21, Jaklenec teaches dispersing the mixture in a pH-sensitive polymer that dissolves at a pH of 1-3 (paragraphs [0013], [0014], [0045], [0046], and [0101]).
Regarding the limitation of forming the particles of the iron supplement and fat soluble vitamin by spraying the particles of iron supplement and fat soluble vitamin or micronutrient into starch powder to form a non-agglomerating powder coating on the particles of iron supplement and fat soluble vitamin as recited in claim 21, Jaklenec 

With respect to claim 23, Jaklenec is relied upon for the teachings of claim 4 which have been addressed above.
Regarding the limitation of the polymer dissolves at a pH of from about 1-2 as recited in claim 23, Jaklenec teaches the pH-sensitive polymers in the formulation release at a pH of 1-2 (paragraphs [0013], [0094], and [0098]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discussed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaklenec et al. US 20150164816 (hereinafter “Jaklenec”) as applied to claims 1 and 4 above.
With respect to claim 8, Jaklenec is relied upon for the teachings of claim 4 which have been addressed above.
Regarding the limitation of the particles comprise ferrous sulfate mixed with hyaluronic acid as recited in claim 8, Jaklenec teaches the particles may comprise ferrous sulfate (micronutrient) and the micronutrient is dispersed in the hyaluronic acid stabilizing matrix (paragraphs [0045], [0064], [0085], [0086], [0089], [0090], [0107], [0142], and [0164]).  
Regarding the limitation of a ratio of iron:hyaluronic acid of between about 1:4 and about 1:10 as recited in claim 8, Jaklenec does not expressly teach this range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of iron to hyaluronic acid with the expectation of successfully preparing stable microparticles.  One of ordinary skill in the Jaklenec teaches the stabilizing matrix, such as hyaluronic acid, is selected for improving stability of the micronutrients from the environment (e.g. moisture, storage, cooking, etc.), protecting the micronutrients, and quick release in gastric fluid/stomach (paragraphs [0085]-[0091]) as well as optimizing the stability of the nutrient(s) based on the stabilizing matrix (paragraph [0083]), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are discussed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 16, Jaklenec is relied upon for the teachings of claim 1 which have been addressed above.
Regarding the limitation of the microparticles are about 150 microns in diameter as recited in claim 16, Jaklenec teaches the particles can have an average diameter from about a few microns to about 200 microns (paragraph [0107]) which encompasses the presently claimed quantity.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges discussed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

With respect to claim 22, Jaklenec teaches a method of preparing microparticles (paragraphs [0044]-[0046]).  Additionally, Jaklenec teaches the microparticles of claim 1 which has been previously addressed above.
Regarding the limitation of dissolving or dispersing the water-soluble vitamins or micronutrients into an aqueous solvent to form a water-soluble vitamin or micronutrient solution as recited in claim 22, Jaklenec teaches NaFeEDTA and vitamin B12 (water soluble micronutrient and vitamin) were dissolved in an aqueous solution in one example and potassium iodide (water soluble micronutrient) and water in another example (paragraphs [0142], [0153], and [0166]).  Additionally, Jaklenec is not limited to the examples since the reference also teaches different micronutrients or combinations of micronutrients can be mixed in the same formulations (paragraph [0082]) and micronutrients include trace minerals and vitamins such as vitamins B3, B7, B9, B12, and C, molybdenum, chromium, selenium, iodine, copper, manganese, and/or zinc (paragraphs [0048]-[0050], [0052], [0056], [0058]-[0060], [0064]-[0074], [0082], and [0114]).
Regarding the limitation of adding oil at the time of or after dissolving or dispersing the vitamins or micronutrients into the aqueous solvent as recited in claim 22, Jaklenec teaches the combination of potassium iodide (water soluble micronutrient), oil, and water (paragraph [0166]).  Jaklenec also teaches dispersing the vitamins and micronutrients in a stabilizing matrix such as oil (paragraphs [0045] and [0085]-[0088]).
Regarding the limitation of dissolving or dispersing the fat-soluble vitamins or micronutrients into an organic solvent or oil and polymer dissolving at a pH between 1 and 3 to form a fat-soluble vitamin or micronutrient polymer solution as recited in claim Jaklenec teaches vitamin A (fat soluble vitamin) was mixed with EPO in dichloromethane (DCM, organic solvent) in one example and vitamin D (fat soluble vitamin) was mixed with EPO in dichloromethane (DCM, organic solvent) in another example (paragraphs [0167] and [0168]).  EPO is a pH sensitive polymer that dissolves at a pH of 1-3 (paragraphs [0013], [0083], [0093], [0094], [0097], and [0098]).  Jaklenec is not limited to the examples since the reference also teaches different micronutrients or combinations of micronutrients can be mixed in the same formulations (paragraph [0082]) and micronutrients include vitamins A, D, and E (paragraphs [0048]-[0051], [0062], [0063], and [0114]).  In another embodiment, Jaklenec teaches dispersing the vitamins and micronutrients in a stabilizing matrix such as oil and the pH sensitive polymer is one that dissolves at a pH of 1-3 (paragraphs [0013], [0045], [0085]-[0088], [0093], [0094], [0098], and [0101]).
Regarding the limitation of emulsifying the water-soluble vitamin or micronutrient solution with the fat-soluble vitamin or micronutrient polymer as recited in claim 22, Jaklenec teaches combining or mixing different micronutrients or different combinations of micronutrients in different formulations (paragraphs [0048]-[0050], [0082], and [0083]).  Jaklenec also teaches the mixtures of vitamins and minerals are processed with emulsion-based techniques (paragraph [0106]-[0109]).
Regarding the limitation of removing the solving using spray drying or solvent removal then providing a starch coating on the resulting particles to prevent particle agglomeration as recited in claim 22, Jaklenec teaches preparing the microparticles by spray drying the mixture or solvent removal (paragraphs [0106]-[0109], [0143], and [0148]).  Additionally, Jaklenec teaches the microparticles are packaged within a coating 
While the claimed method cannot be “clearly envisaged” from Jaklenec  as required to meet the standard of anticipation (cf. MPEP 2131.03), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Jaklenec, to perform the dissolving/dispersing, adding, dissolving/dispersing, emulsifying, and removing steps of the claimed process with the expectation of successfully preparing co-encapsulated microparticles.  One of ordinary skill in the art would have been motivated to do so because Jaklenec, as shown above, teaches a substantially similar product produced by a method that encompasses the scope of the presently claimed method, and it would have been within the bounds of routine experimentation of one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method from the teachings of Jaklenec.  There would have been a reasonable expectation of success.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). 

Response to Arguments
Applicant’s arguments filed July 27, 2021 and September 30, 2021 (identical) have been fully considered.
Due to the amendments to the claims, the claim objections as well as the 35 USC 112 rejection in the previous Office Action have been withdrawn (P7-P8).  However, the claim objections as well as the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant’s arguments with respect to Jaklenec have been fully considered, but they are unpersuasive (P8-P10).
Applicant argues all claims have been limited to particles having a coating of starch to prevent agglomeration.  This problem was neither identified in, nor addressed, by the prior art.  There are ten references to a “starch” in Jaklenec.  All relate to the use as a “binder”.  The purpose of a binder in the Jaklenec application is to increase adhesion to the particles.  The purpose of the starch coating as claimed is the opposite:  to prevent agglomeration, i.e., to prevent particles from adhering to each other.  Accordingly, Jaklenec not only fails to disclose the claimed subject matter, but teaches away from the claimed subject matter 
Examiner disagrees.  Although Jaklenec teaches starch may serve as a binder (paragraph [0105]), Jaklenec is not limited to this embodiment since the reference also teaches other food components may be suitable as a coating material for the microparticles and starch is used to facilitate coating (paragraphs [0103],  [0104], and [0105]).  Additionally, the microparticles can be used in a variety of foods, such as starch (paragraph [0119]).  Thus, Jaklenec successfully teaches microparticles having an outer coating of starch as presently claimed.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Jaklenec, the characteristic of the prevention of agglomeration would naturally occur in the starch coated microparticles of Jaklenec, absent any clear and convincing evidence to the contrary.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793